Citation Nr: 1424792	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-47 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a liver disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for residuals of shell fragment wound to the back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims.

In September 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  In November 2013, the Veteran submitted the additional evidence directly to the Board.  Notably, at the September 2013 hearing, the Veteran expressly waived local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

As will be discussed below, the claims of entitlement to service connection for hepatitis C and a skin disability are being reopened herein.  The underlying issue of entitlement to service connection, as well as, the claim of entitlement to service connection for shell fragment wound residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

The July 2009 rating decision also granted service connection for PTSD and assigned a 10 percent evaluation; this evaluation was increased to 30 percent in a January 2010 RO decision.  In addition, the Veteran's claim of entitlement to service connection for malaria was denied in the July 2009 rating decision.  The Veteran filed a September 2009 notice of disagreement (NOD) in which he expressed disagreement with the initial disability rating for PTSD, as well as, the denial of service connection for malaria.  The RO addressed these issues in the January 2010 statement of the case (SOC).  The Veteran filed a substantive appeal in November 2010.  However, he specifically referenced only the issues of service connection for hepatitis C, a skin disability, and shell fragment residuals; he did not refer to the PTSD or malaria claims.  Appeals as to these claims have therefore not been perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issues are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the RO denied the Veteran's claims of entitlement to service connection for disabilities of the skin and the liver.

2.  Additional evidence received since the June 1994 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for disabilities of the skin and the liver, and it raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The June 1994 rating decision, which denied service connection for disabilities of the skin and the liver, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the June 1994 rating decision is new and material as to the issue of service connection for a skin disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The evidence received since the June 1994 rating decision is new and material as to the issue of service connection for a liver disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In this matter, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims of service connection for disabilities of the skin and the liver, no further discussion of these specific VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Claims to Reopen

The Veteran original claims of entitlement to service connection for disabilities of the skin and the liver were denied in a June 1994 rating decision.  He did not subsequently perfect an appeal of that denial and the June 1994 RO decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the June 1994 rating decision consisted of the service treatment records (STRs), service personnel records, private treatment records, VA treatment records, the Veteran's October 1988 claim, and a March 1989 VA examination report.  STRs, including the October 1969 service separation examination, were absent any documentation of liver or skin problems.  The Veteran's service personnel records confirmed his service in the Republic of Vietnam.  Private treatment records dated in June 1981 noted a diagnosis of Bell's palsy to the left side of the Veteran's face.  Private treatment records dated in May 1983 noted cellulitis of the interior chin.  A chin rash was also documented in October 1986.  As to the liver, rectal bleeding was documented in July 1985.  A VA Agent Orange evaluation dated in August 1988 noted the Veteran's complaints of recurrent boils on his chin and also an itching papule on his right forearm.  At that time, the Veteran described skin problems since 1970, "mostly in the chin with burning sensation."  The evaluator diagnosed the Veteran with an irritated mole and noted that there were no manifestations of chloracne at that time.  VA treatment records dated in March 1989 noted the Veteran's reports of blood in the stool; a liver scan conducted two weeks prior revealed normal findings.  The Veteran was afforded a VA examination in March 1989, at which time the examiner reported that the Veteran had no visible skin lesions; in addition, a chronic liver condition was not found.

Relevant evidence received since the June 1994 denial includes VA and private treatment records, statements from the Veteran, a letter from Dr. S.W., a disability benefits questionnaire from Dr. D.R. dated in November 2013, photographs submitted by the Veteran, and the Veteran's Board hearing testimony.
Private treatment records dated in August 1995 documented the Veteran's "eight to ten year history of melena."  He was diagnosed with hepatitis C in May 1996.  See the private treatment records dated in May 1996 and June 1996.  Private treatment records dated in August 2003 noted a continuing diagnosis of hepatitis C.  The Veteran's treatment provider also noted that the Veteran does admit to an episode of intravenous drug use as well as snorting cocaine with shared drug paraphernalia.  See the private treatment record dated August 2003.  Private treatment records dated in September 2003 documented the Veteran's report of a remote history of jaundice during his Vietnam service.  VA treatment records dated in October 2009 noted that the Veteran denied any substance abuse, aside from one instance of marijuana use, in Vietnam or thereafter.

In a November 2010 letter, Dr. S.W. indicated that the Veteran has been under her care for chronic facial folliculitis and hepatitis C by history since 1997.  She further indicated that the Veteran had ongoing complaints of a "draining recurrent sore right chin region."  See the letter from Dr. S.W. dated November 2010.  She then opined, "[t]he chronic draining facial folliculitis problem is likely a sequelae to Agent Orange (as frequently reported in the literature)."

Photographs submitted by the Veteran in November 2013 are demonstrative of a lesion on the Veteran's chin.  In a November 2013 disability benefits questionnaire, Dr. D.R. indicated that, with respect to the Veteran's hepatitis C, "[b]lood contamination during active transport of bodies likely caused hepatitis C infection which was treated by antivirals [in] 1997."

Additionally, at the September 2013 Board hearing, the Veteran testified that he contracted hepatitis C as a result of exposure to the blood from bodies of deceased service members during the Vietnam War.  He also indicated that he has been suffering from a chronic skin condition since his return from the Republic of Vietnam.  See, e.g., the September 2013 Board hearing transcript.

Critically, the newly added evidence described above is suggestive of a medical nexus between the Veteran's military service and his currently diagnosed hepatitis C and skin disability.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts concerning medical nexus.

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Accordingly, the Board finds that the newly submitted evidence must be considered to fairly decide the claims.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The claims of service connection for a skin disability and a liver disability are therefore reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for a skin disability has been received; to this limited extent, the appeal is granted.

New and material evidence sufficient to reopen a claim for service connection for a liver disability has been received; to this limited extent, the appeal is granted.






REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

Here, the Veteran contends that he incurred hepatitis C, a skin disability, and residuals of a shell fragment wound during his military service.  See, e.g., the September 2013 Board hearing transcript.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to the hepatitis C claim, it is undisputed that the Veteran is currently diagnosed with hepatitis C.  See the private treatment records dated October 2004.  He asserts that he incurred hepatitis C as a result of in-service blood exposure.  Specifically, the Veteran contends that, while serving as a combat infantryman in the Republic of Vietnam, he was routinely exposed to the blood of fellow servicemembers including the handling of the bodies of the deceased.  See the September 2013 Board hearing transcript.  To this end, the Board recognizes that the Veteran is the recipient of the Combat Infantry Badge; as such, the Board does not dispute his in-service exposure to blood.  Critically, however, a review of the record demonstrates that the Veteran has also admitted to intravenous drug use, as well as, intranasal cocaine use with shared drug paraphernalia.  See, e.g., the private treatment record dated in August 2003.

As indicated above, the Veteran recently submitted a November 2013 disability benefits questionnaire from Dr. D.R. in support of his hepatitis C claim.  However, Dr. D.R. failed to provide any rationale to support his conclusion pertinent to medical nexus.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, Dr. D.R. failed to address the significance, if any, of the Veteran's intravenous and intranasal substance abuse as it pertains to the question of etiology of the Veteran's hepatitis C.

There is currently no medical opinion of record that adequately addresses the question of service connection with respect to the hepatitis C claim.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.

As to the claimed skin disability, the Veteran contends that he has a skin disability that is due to Agent Orange exposure.  See, e.g., the September 2013 Board hearing transcript.  Certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In this matter, the Board recognizes that the Veteran is currently diagnosed with chronic draining folliculitis of the chin region.  See the letter from Dr. S.W. dated November 2010.

It is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  The Board additionally observes that the Veteran has contended that he initially began to suffer from a skin rash shortly after his military discharge.  See, e.g., the September 2013 Board hearing transcript & the Veteran's claim dated October 1988.  To this end, the Veteran is competent to testify that he experienced symptoms such as a skin rash shortly after his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

The Board notes that, because the diagnosed skin disability is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the presumption, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).

Although Dr. S.W. indicated that the Veteran's currently diagnosed skin disability is due to his in-service Agent Orange exposure, she failed to provide a sufficient rationale to support her conclusion.  See Nieves-Rodriguez, supra; see also Hernandez-Tokens, supra.  Thus, there is currently no medical opinion of record that adequately addresses the question of service connection with respect to the skin disability claim.  The Board therefore concludes that a VA examination with a medical opinion is necessary to address whether the Veteran's diagnosed skin disability is due to his presumed in-service herbicide exposure.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4); see also Colvin, supra.

Additionally, the Veteran has asserted entitlement to service connection for residuals of a shell fragment wound to his back sustained during his military service.  He contends that he sustained this wound when a grenade accidentally exploded in his bunker while he was serving in the Republic of Vietnam.  See the September 2013 Board hearing transcript.  To this end, the Board observes his STRs do not document in-service treatment for a shell fragment wound.  However, the Veteran's October 1969 service separation examination documented his report that "[m]y back has been bothering me."

At the September 2013 Board hearing, the Veteran testified that he did not seek treatment for the shell fragment wound after his military discharge.  However, he reported that he removed shell fragments, including a grenade spring, from his back in the years following his military discharge.  See the September 2013 Board hearing transcript.  Post-service treatment records do not reveal specific findings concerning residuals from a shell fragment wound; although, in her November 2010 letter, Dr. S.W. did indicated that the Veteran has ongoing complaints of low back pain.

The Veteran has not been afforded a VA examination with respect to the issue of entitlement to service connection for shell fragment wound residuals.  Thus, the shell fragment wound residuals claim presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin, supra.  These questions must be addressed by an appropriately qualified physician.  See Charles, supra.  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the claim of entitlement to service connection for residuals of a shell fragment wound to the back.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since November 2009.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature, extent, and etiology of his hepatitis C.  The claims file, including a copy of this Remand, must be made available to the examiner for review on conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service.

The examiner should then provide an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that the currently diagnosed hepatitis C is related to the Veteran's military service, to include exposure to the blood of fellow soldiers through combat and handling the bodies of the deceased.  Consideration should also be given to the Veteran's admitted to intravenous drug use, as well as, intranasal cocaine use with shared drug paraphernalia.  See, e.g., the private treatment record dated in August 2003.  In rendering his opinion, the examiner should consider the Veteran's assertions of continuity of symptomatology dating from his military discharge.

The examiner should provide a complete rationale for any opinion given.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Schedule the Veteran for a VA examination to determine whether a currently diagnosed skin disability, to include chronic folliculitis of the chin, is due to Agent Orange exposure.  If possible, the examination should be conducted when the Veteran's skin disability is in an active phase.  The claims file, including a copy of this Remand, must be made available to the examiner for review on conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service.

For any and all skin disabilities diagnosed, including chronic folliculitis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability is related to exposure to Agent Orange during military service.  (The Veteran's exposure during his Vietnam service is presumed.)  Even if chronic folliculitis of the chin is not present on the current examination, the examiner should comment on the validity of the prior diagnosis and whether or not it represented a chronic disability.  (The examiner should refer to the photographs submitted by the Veteran in November 2013).  If the prior diagnosis is deemed to be valid and chronic, the examiner should opine as to whether it is as least as likely as not that this disability is related to in-service herbicide exposure.

The examiner should provide a complete rationale for any opinion given.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a shell fragment wound to the back.  The claims file, including a copy of this Remand, must be made available to the examiner for review on conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service.

The examiner should either diagnose shell fragment wound residuals (including scars) of the back, or rule out any such diagnoses.  Any diagnostic testing deemed to be necessary by the examiners should be accomplished.

If the examiner determines that the Veteran suffers from any of the shell fragment wound residuals of the back, he/she should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current residuals had their onset during the Veteran's active military service or are otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

The examiner should provide a complete rationale for any opinion given.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Thereafter, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


